900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob E. BAILES, Plaintiff-Appellant,v.R.D. FISHER, Chief Proceeding and Insolvency Unit, InternalRevenue Service, Defendant-Appellee.
No. 90-2010.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1648-AM)
Bob E. Bailes, appellant pro se.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bob E. Bailes appeals from the district court's order dismissing Bailes's mandamus petition, a petition in which Bailes requests that the district court order an officer of the Internal Revenue Service to calculate his personal tax liability.  Our review of the record and the district court's opinion discloses that Bailes fails to show a lack of adequate, alternative means of relief, or that his right to such relief is clear and indisputable.   See In Re Beard, 811 F.2d 818 (4th Cir.1987).  Accordingly, we affirm on the reasoning of the district court.  Bailes v. Fisher, CA-89-1648-AM (E.D.Va. Nov. 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED